Wendell L. Griffen, Judge, dissenting. The purpose of cross-examination ... is not limited to bringing out a falsehood, since it is also a leading and searching inquiry of the witness for further disclosure touching the particular matters detailed by him in his direct examination, and it serves to sift, modify, or explain what has been said, in order to develop new or old facts in a view favorable to the cross-examiner. The object of cross-examination, therefore, is to weaken or disprove the case of one’s adversary, and break down his testimony in chief, test the recollection, veracity, accuracy, honesty, and bias or prejudice of the witness, his source of information, his motives, interest, and memory, and exhibit the improbabilities of his testimony. —Arkansas State Highway Comm’n v. Dean, 247 Ark. 717, 447 S.W.2d 334 (1969) (emphasis added). Although I agree that the trial court did not err in finding July 23, 1993, the date for taking, and that no error occurred in its decision awarding interest to the property owner appellees, I believe that the trial court improperly limited the scope of cross-examination of the appellees’ expert witness. Thus, I would reverse and remand for new trial on that ground. The issue arose when appellant’s counsel was cross-examining the real estate appraiser retained by appellees. The expert witness, Rhonna Weaver, had testified during direct examination that the property involved in the condemnation case was worth $10,000 per acre, based on the sales of property that she considered comparable, as supported by a written appraisal report delivered to appellant’s counsel the evening before trial. On cross-examination, counsel for appellant attempted to ask Weaver about another appraisal that she had prepared several months before trial. That appraisal was for appellees and included the subject property along with another parcel, contained comparisons of thirteen (13) different sales that were used to determine the value of both tracts, and assigned an appraised value to the property involved in the condemnation action of $8,000 per acre, $2,000 less than Weaver assigned in the later report and testified about on direct examination. Appellant’s counsel attempted to cross-examine Weaver based on the thirteen (13) sales in the March 1993 appraisal report for the purpose of showing factual errors that she allegedly made in describing the comparison sales. After counsel for appellees objected, the trial judge sustained the objection and limited the scope of cross-examination to the comparison sales that Weaver listed in the appraisal report on which she relied during her direct examination. The trial court deemed the earlier appraisal report to be collateral, despite the fact that appellant’s counsel did not attempt to introduce it into evidence. I believe that appellant was entitled to attack Weaver’s credibility by pointing to the first appraisal report and showing inaccuracies in it, despite the fact that the first appraisal report had not been introduced into evidence by appellees or mentioned by Weaver during her direct testimony. I see no error whatsoever in allowing an expert to be cross-examined about a different opinion that she has rendered covering the same property, especially in view of the fact that the sole issue involved in her testimony and the most important issue in this condemnation action was the value of the property that was taken. In proffering the nature of the testimony that he would have attempted to elicit during the cross-examination, counsel for appellant indicated that the March 1993 appraisal report was inaccurate in several respects concerning the thirteen comparison sales on which it was based and about which Weaver had testified as recently as two weeks before the trial in this case. For instance, Weaver had testified that a comparison property had a view when it did not. She had testified that no structures were on another comparison property and that the sale of that property was an arms-length transaction; appellant’s counsel proffered that, to the contrary, structures were located on that comparison property and that it was not an arms-length transaction because the buyer and seller were the same people. Concerning two other comparison properties listed in her March 1993 appraisal (sales 4 and 8) that included the property in this suit as well as other property, Weaver had testified two weeks before the December 1, 1994, trial in this action that the properties had been financed in a conventional arrangement; instead, counsel for appellant proffered that the sales had been seller-financed. In another instance, Weaver had testified that no structures were on a comparison property whose sale value had been used to reach her $8,000 per acre appraised value; counsel for appellant proffered that in fact, there was a barn and several other structures on the property, including a mobile home. In yet another comparison sale included in the March 1993 appraisal, Weaver had testified two weeks before this trial that a parcel was located in Pulaski County, that the only structure on it was a house in poor condition, and that the property was not in agricultural production. However, counsel for appellant proffered that most of the property lay in Saline County. Instead of having a single house in poor condition, the property was the site of a brick home, a barn, and silo. Instead of not being in agricultural production as Weaver had indicated in the March 1993 appraisal, the property produced blueberries, fruits, vegetables, pumpkins, and other crops. In another comparison property included in the March 1993 appraisal, Weaver had indicated that the sale was a cash transaction (counsel for appellant proffered that the sale was seller-financed), and Weaver had indicated that there was no water on the comparison parcel (appellant’s counsel proffered that there was water service to the property). The attempt to cross-examine Weaver based on the March 1993 appraisal report that contained a lower appraised value for the property involved in the condemnation proceeding did not involve a collateral question or collateral evidence. In the first place, the 1993 appraisal report was not offered into evidence in the 1994 condemnation trial. As such, it did not constitute hearsay evidence (an out of court statement rendered by the declarant offered to prove the truth of the matter asserted). Furthermore, appellant was entitled to attack Weaver’s credibility and show that the March 1993 appraisal report was based on numerous inaccuracies. The jury should have been given this information so that it could properly evaluate Weaver’s trustworthiness as a witness. Credibility and bias are never collateral matters, and the effort to cross-examine Weaver about her propensity to make errors in another appraisal that involved the same property was not an attempt to inject a collateral issue or matter into the trial. Even had appellant’s counsel offered the appraisal report into evidence, it would not have been hearsay because it was a prior inconsistent statement about the value of the property involved in this lawsuit. I would reverse and remand for new trial. As the supreme court stated in Arkansas State Highway Comm’n v. Dean, 247 Ark. 717, 447 S.W.2d 334 (1969), proper cross-examination of a witness is the most effective attack that can be made upon her credibility and the best means of diminishing the weight that may be accorded her testimony. A wide latitude is permitted on cross-examination as to questions tending to impeach the credibility of a witness or in eliciting matter for the jury to consider in weighing the testimony. Where testimony of a witness is opinion evidence, it is essential that opportunity for thorough cross-examination be accorded, and courts should be especially liberal in allowing full and complete examination of an expert witness. Id. at 720-21, 447 S.W.2d 336. In this case, Weaver’s opinion testimony about her appraised value of the property deserved close scrutiny by the trier of fact because the lawsuit was primarily a dispute over how much the condemned property was worth. Weaver’s reliability for accuracy, trustworthiness, and reliability concerning the way that she calculated value was definitely a valid issue for the jury to evaluate. The fact that she had prepared an appraisal report that included the property in this action in March 1993 and testified as recently as two weeks before the December 1, 1994, jury trial in this case that the property was worth $2,000 less than she contended that it was in the report that she testified about during direct examination were highly relevant issues bearing on Weaver’s credibility. Indeed, one could surmise that Weaver’s cross-examination two weeks before this trial, based upon the asserted inaccuracies and errors of the March 1993 appraisal, made appellees want to keep the alleged deficiencies in her appraisal protocol from being known by the jury, even if it had not caused her to prepare the appraisal that was delivered to appellant’s attorney the night before trial. However, the jury deserved the chance to know that Weaver’s $8,000 appraisal was not the only value that she had assigned, and that her $10,000 appraisal had serious defects. In fact, it is hard to conceive how the jury would not want to know that information as it weighed the conflicting appraisal opinions and evaluated Weaver’s credibility. Appellant should have been allowed to cross-examine Weaver about the one thing that mattered most — her capacity for accuracy in assessing the factors that bore on appraising the real estate that was condemned. The trial judge’s ruling denied that opportunity to appellant, and meant that the jury was denied the opportunity to consider Weaver’s opinion about value in light of her alleged propensity for misstatement and inaccuracy on the most material issue that her testimony involved. To that extent, the trial court denied the jury a full evaluation of Weaver’s credibility and abused its discretion. Neal, J., joins in this dissent.